FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BARRY SIMON JAMESON,                             No. 09-16543

               Petitioner - Appellant,           D.C. No. 1:07-cv-01344-LJO

  v.
                                                 MEMORANDUM *
JAMES YATES, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Barry Simon Jameson appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      The district court properly determined that it was barred from reaching the

merits of Jameson’s claims by an independent and adequate state procedural rule.

Here, the state met its initial burden by adequately pleading the existence of the

state procedural rule requiring exhaustion of administrative remedies. Even

construing Jameson’s pro se pleadings liberally, Jameson failed to place the

independence or adequacy of that rule in issue, arguing only that the state court

incorrectly determined that he failed to exhaust his administrative remedies. See

Bennett v. Mueller, 322 F.3d 573, 586 (9th Cir. 2003) (“Once the state has

adequately pled the existence of an independent and adequate state procedural

ground as an affirmative defense, the burden to place that defense in issue shifts to

the petitioner.”). The district court correctly determined that Jameson failed to

establish cause for the procedural default. See Coleman v. Thompson, 501 U.S.

722, 750 (1991).

      Jameson’s contention that the state court incorrectly determined that he

failed to exhaust his administrative remedies does not state a cognizable claim of a

violation of federal law. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal



      1
          We certify for appeal on our own motion the issues presented in this
appeal.

                                           2                                     09-16543
habeas corpus relief does not lie for errors of state law[.]”).

      AFFIRMED.




                                            3                     09-16543